 
 
 
 
 
 
AMENDED AND RESTATED
 
SUPPORT AGREEMENT
 
 
 
 
 

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED
 
SUPPORT AGREEMENT
 
 
THIS AMENDED AND RESTATED SUPPORT AGREEMENT is entered into on this 11th day of
August 2005 nunc pro tunc as of June 30, 2005, between AdValiant USA, Inc., a
corporation existing under the laws of the State of Delaware (“AdValiant USA”),
AdValiant Inc., a corporation incorporated under the laws of Ontario (the
“Corporation”) and Dialog Group, Inc., a corporation incorporated under the laws
of the State of Delaware (“DGI”);
 
WHEREAS, pursuant to a merger agreement dated as of June 30, 2005, (such
agreement as it may be amended or restated is hereinafter referred to as the
“Merger Agreement”) by and between, DGI, AdValiant USA, AdValiant Acquisition
Corp., Empire Media, Inc., Matthew Wise, Jivan Manhas and the Corporation, the
parties agreed that on the closing of the transaction contemplated under the
Merger Agreement, AdValiant USA, the Corporation and DGI would execute and
deliver a Support Agreement containing the terms and conditions set forth in an
Exhibit to the Merger Agreement together with such other terms and conditions as
may be agreed to by the parties to the Merger Agreement acting reasonably;
 
AND WHEREAS, pursuant to a reorganization of the capital of the Corporation (the
“Reorganization”) contemplated in the Merger Agreement, the Corporation and
Shareholders agreed that all of the outstanding Common Shares of the Corporation
were reclassified as exchangeable shares (the “Exchangeable Shares”) having the
rights, privileges, restrictions and conditions (collectively, the “Exchangeable
Share Provisions”) and the Corporation would issue a specified number of
Exchangeable Shares to each Shareholder;
 
AND WHEREAS, pursuant to the Merger Agreement, AdValiant USA and AdValiant
Acquisition Corp., a wholly-owned subsidiary of DGI, shall merge (the “Merger”)
and, upon the merger, outstanding shares of common stock of AdValiant USA will
be cancelled and holders of Exchangeable Shares will be entitled to a specified
number of shares of common stock of DGI;
 
AND WHEREAS all references to “ParentCo” in this Agreement shall mean AdValiant
USA if the reference is made to any action to be taken by or in respect of
ParentCo prior to the effective time of the Merger and shall mean DGI on and
after the effective time of the Merger if the reference is made to any action to
be taken by or in respect of ParentCo;
 
AND WHEREAS, the parties hereto desire to make appropriate provision and to
establish a procedure whereby AdValiant USA and, following the Merger, DGI will
take certain actions and make certain payments and deliveries necessary to
ensure that the Corporation will be able to make certain payments and to deliver
or cause to be delivered ParentCo Common Shares in satisfaction of the
obligations of the Corporation under the Exchangeable Share Provisions with
respect to the payment and satisfaction of dividends, Liquidation Amounts,
Retraction Prices and Redemption Prices, all in accordance with the Exchangeable
Share Provisions’
 
AND WHEREAS, the parties desire to amend and restate the Support Agreement,
 
 
 
 

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of the respective covenants and agreements
provided in this agreement and for other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the parties agree as
follows:
 
ARTICLE 1
DEFINITIONS AND INTERPRETATION
 
1.1    Defined Terms. Except as expressed in the following sentence, each term
denoted herein by initial capital letters and not otherwise defined herein shall
have the meaning attributed thereto in the Exchangeable Share Provisions, unless
the context requires otherwise.
 
1.2    Interpretation Not Affected by Headings, Etc. The division of this
agreement into articles, sections and paragraphs and the insertion of headings
are for convenience of reference only and shall not affect the construction or
interpretation of this agreement.
 
1.3    Number, Gender, Etc. Words importing the singular number only shall
include the plural and vice versa. Words importing the use of any gender shall
include all genders.
 
1.4    Date for Any Action. If any date on which any action is required to be
taken under this agreement is not a Business Day, such action shall be required
to be taken on the next succeeding Business Day.
 
ARTICLE 2
COVENANTS OF PARENTCO AND THE CORPORATION
 
2.1    Covenants of ParentCo Regarding Exchangeable Shares. So long as any
Exchangeable Shares are outstanding, AdValiant USA (prior to the effective time
of the Merger) and DGI (on and after the effective time of the Merger) will:
 

(a)
not declare or pay any dividend on ParentCo Common Shares unless (A) the
Corporation will have sufficient assets, funds and other property available to
enable the due declaration and the due and punctual payment in accordance with
applicable law of an equivalent dividend on the Exchangeable Shares and (B)
subsection 2.1(b) shall be complied with in connection with such dividend;

 

(b)
cause the Corporation to declare simultaneously with the declaration of any
dividend on ParentCo Common Shares an equivalent dividend on the Exchangeable
Shares and, when such dividend is paid on ParentCo Common Shares, cause the
Corporation to pay simultaneously therewith such equivalent dividend on the
Exchangeable Shares, in each case in accordance with the Exchangeable Share
Provisions;

 

(c)
advise the Corporation sufficiently in advance of the declaration by ParentCo of
any dividend on ParentCo Common Shares and take all such other actions as are
necessary, in cooperation with the Corporation, to ensure that the respective
declaration date, record date and payment date for a dividend on the
Exchangeable Shares shall be the same as the record date, declaration date and
payment date for the corresponding dividend on ParentCo Common Shares;

 
 
 
-2-

--------------------------------------------------------------------------------

 
 

(d)
take all such actions and do all such things as are necessary or desirable to
enable and permit the Corporation, in accordance with applicable law, to pay and
otherwise perform its obligations with respect to the satisfaction of the
Exchangeable Share Consideration representing the Liquidation Amount in respect
of each issued and outstanding Exchangeable Share upon the liquidation,
dissolution or winding-up of the Corporation or any other distribution of the
assets of the Corporation for the purpose of winding up its affairs, including
without limitation all such actions and all such things as are necessary or
desirable to enable and permit the Corporation to cause to be delivered ParentCo
Common Shares to the holders of Exchangeable Shares in accordance with the
provisions of Article 5 of the Exchangeable Share Provisions;

 

(e)
take all such actions and do all such things as are necessary or desirable to
enable and permit the Corporation, in accordance with applicable law, to pay and
otherwise perform its obligations with respect to the satisfaction of the
Exchangeable Share Consideration representing the Retraction Price and the
Redemption Price, including without limitation all such actions and all such
things as are necessary or desirable to enable and permit the Corporation to
cause to be delivered ParentCo Common Shares to the holders of Exchangeable
Shares, upon the retraction or redemption of the Exchangeable Shares in
accordance with the provisions of Article 6 or Article 7 of the Exchangeable
Share Provisions, as the case may be; and

 

(f)
not exercise its vote, or cause any of its subsidiaries to exercise their votes,
as a shareholder of the Corporation to initiate the amalgamation or voluntary
liquidation, dissolution or winding-up of the Corporation nor take any action or
omit to take any action that is designed to result in the liquidation,
dissolution or winding-up of the Corporation.

 
2.2    {Intentionally omitted}
 
2.3    Notification of Certain Events. In order to assist ParentCo to comply
with its obligations hereunder, the Corporation will give notice of each of the
following events at the times set forth below to AdValiant USA if such notice is
given prior to the effective time of the Merger and to DGI if such notice is
given on or after the effective time of the Merger:
 

(a)
in the event of any determination by the Board of Directors of the Corporation
in accordance with the Articles of the Corporation to institute voluntary
liquidation, dissolution or winding-up proceedings with respect to the
Corporation or to effect any other distribution of the assets of the Corporation
among its shareholders for the purpose of winding-up its affairs, at least 30
days prior to the proposed effective date of such liquidation, dissolution,
winding-up or other distribution;

 

(b)
immediately, upon the earlier of (i) receipt by the Corporation of notice of,
and (ii) the Corporation otherwise becoming aware of, any threatened or
instituted claim, suit, petition or other proceedings with respect to the
involuntary liquidation, dissolution or winding-up of the Corporation or to
effect any other distribution of the assets of the Corporation among its
shareholders for the purpose of winding-up its affairs;

 
 
 
-3-

--------------------------------------------------------------------------------

 
 

(c)
immediately, upon receipt by the Corporation of a Retraction Request (as defined
in the Exchangeable Share Provisions);

 

(d)
at least 30 days prior to any accelerated Automatic Redemption Date determined
by the Board of Directors of the Corporation in accordance with the Exchangeable
Share Provisions; and

 

(e)
as soon as practicable upon the issuance by the Corporation of any Exchangeable
Shares.

 
2.4    Delivery of ParentCo Common Shares. In furtherance of its obligations
hereunder, upon notice of any event which requires the Corporation to cause to
be delivered ParentCo Common Shares to any holder of Exchangeable Shares,
ParentCo shall forthwith issue and deliver, against proper delivery, the
requisite ParentCo Common Shares to or to the order of the former holder of the
surrendered Exchangeable Shares as the Corporation shall direct. Delivery of the
ParentCo Common Shares shall be made against receipt of either an endorsed
Exchangeable Share certificate with a medallion guarantee or an affidavit of
loss and indemnity agreement satisfactory to ParentCo’s counsel. All the
ParentCo Common Shares shall be duly issued as fully paid and non-assessable and
shall be free and clear of any lien, claim, encumbrance, security interest or
adverse claim or interest created by or through ParentCo.
 
2.5    Equivalence. ParentCo hereby covenants and agrees to cause the
Corporation to effect the necessary amendments to the Articles of the
Corporation to ensure that the Exchangeable Shares are adjusted to fully reflect
the effect of any stock split, reverse split, stock dividend (including any
dividend or distribution of securities convertible into ParentCo Common Shares),
reorganization, recapitalization or other like change with respect to, or
amalgamation, merger or other similar transaction affecting ParentCo Common
Stock occurring after the Effective Date.
 
2.6    Tenders Offers, Etc. In the event that a tender offer, share exchange
offer, issuer bid, take-over bid or similar transaction with respect to ParentCo
Common Shares (an “Offer”) is proposed by ParentCo or is proposed to ParentCo or
its shareholders and is recommended by the Board of Directors of ParentCo, or is
otherwise effected or to be effected with the consent or approval of the Board
of Directors of ParentCo, ParentCo shall, in good faith, take all such actions
and do all such things as are necessary or desirable to enable and permit
holders of Exchangeable Shares to participate in such Offer to the same extent
and on an equivalent basis as the holders of ParentCo Common Shares, without
discrimination, including, without limiting the generality of the foregoing,
ParentCo will use its reasonable best efforts expeditiously to (and shall, in
the case of a transaction proposed by ParentCo or where ParentCo is a
participant in the negotiation thereof) ensure that holders of Exchangeable
Shares may participate in all such Offers without being required to retract
Exchangeable Shares as against the Corporation (or, if so required, to ensure
that any such retraction shall be effective only upon, and shall be conditional
upon, the closing of the Offer and only to the extent necessary to tender or
deposit to the Offer).
 
2.7    Ownership of Outstanding Shares. Without the prior approval of the
Corporation and the prior approval of the holders of the Exchangeable Shares
given in accordance with Article 9 of the Exchangeable Share Provisions,
ParentCo covenants and agrees in favour of the Corporation that, following the
effective time of the Merger and as long as any outstanding Exchangeable Shares
are owned by any person or entity other than ParentCo or any of its
Subsidiaries, ParentCo will be and remain the direct or indirect beneficial
owner of securities of the Corporation carrying or entitled to not less than 51%
of the voting rights for the election of directors, in each case other than the
Exchangeable Shares. Notwithstanding the foregoing sentence, ParentCo shall not
be in violation of this section 2.7 if any person or group of persons acquires
ParentCo Common Shares pursuant to any merger of ParentCo in which ParentCo was
not the surviving corporation.
 
 
 
-4-

--------------------------------------------------------------------------------

 
2.8    ParentCo Not to Vote Exchangeable Shares. ParentCo covenants and agrees
that it will appoint and cause to be appointed proxy holders with respect to all
Exchangeable Shares held by ParentCo and its Subsidiaries for the sole purpose
of attending each meeting of holders of Exchangeable Shares in order to be
counted as part of the quorum for each such meeting. ParentCo further covenants
and agrees that it will not, and will cause its Subsidiaries not to, exercise
any voting rights which may be exercisable by holders of Exchangeable Shares
from time to time pursuant to the Exchangeable Share Provisions or pursuant to
the provisions of the Act with respect to any Exchangeable Shares held by it or
by its Subsidiaries in respect of any matter considered at any meeting of
holders of Exchangeable Shares. Not withstanding the foregoing, the Exchangeable
shares held by ParentCo, its Subsidiaries, or the Escrow Agent may be voted if
Parent Co and all the holders of the Exchangeable Shares agree.
 
2.9    Due Performance. On and after the Effective Date, ParentCo shall duly and
timely perform all of its obligations under the Merger Agreement and related
agreements in respect of the Reorganization, including any obligations that may
arise upon the exercise of ParentCo's rights under the Exchangeable Share
Provisions.
 
ARTICLE 3
RIGHTS OF PARENTCO AND PARENTCO SUB TO ACQUIRE EXCHANGEABLE SHARES
 
3.1    Liquidation Call Right.
 

(a)
ParentCo or, at ParentCo’s option, ParentCo Sub shall have the overriding right
(the “Liquidation Call Right”), in the event of and notwithstanding the proposed
liquidation, dissolution or winding-up of the Corporation as referred to in
Article 5 of the Exchangeable Share Provisions, to purchase from all, but not
less than all, of the holders of Exchangeable Shares on the Liquidation Date all
but not less than all of the Exchangeable Shares held by each such holder on
payment by whichever of ParentCo and ParentCo Sub is exercising such right (the
“LCR Exercising Party”) to each holder of the Exchangeable Share Price
applicable on the last Business Day prior to the Liquidation Date (the
“Liquidation Call Purchase Price”), which as provided in this section 3.1, shall
be fully paid and satisfied by the delivery by, or on behalf of, the LCR
Exercising Party of the Exchangeable Share Consideration representing the
Liquidation Call Purchase Price. In the event of the exercise of the Liquidation
Call Right, it is intended that each holder shall be obligated to sell all the
Exchangeable Shares held by the holder to the LCR Exercising Party on the
Liquidation Date on payment by the LCR Exercising Party to the holder of the
Exchange Share Consideration representing the Liquidation Call Purchase Price
for each such share, as provided in section 5.4 of the Exchangeable Share
Provisions. The Corporation agrees, for the benefit of the LCR Exercising Party,
to enforce against the holders of Exchangeable Shares the provisions of section
5.4 of the Exchangeable Share Provisions to such effect.

 
 
 
-5-

--------------------------------------------------------------------------------

 
 

(b)
To exercise the Liquidation Call Right, an LCR Exercising Party must notify the
Corporation of its intention to exercise such right at least 60 days before the
Liquidation Date in the case of a voluntary liquidation, dissolution or
winding-up of the Corporation and at least five Business Days before the
Liquidation Date in the case of an involuntary liquidation, dissolution or
winding-up of the Corporation. The Corporation will notify the holders of
Exchangeable Shares as to whether or not ParentCo or ParentCo Sub has exercised
the Liquidation Call Right forthwith after the expiry of the latest date on
which the same may be exercised by ParentCo or ParentCo Sub. If an LCR
Exercising Party exercises the Liquidation Call Right, on the Liquidation Date,
the LCR Exercising Party will purchase all of the Exchangeable Shares then
outstanding for the Exchangeable Share Consideration representing the total
Liquidation Call Purchase Price.

 

(c)
For the purposes of completing the purchase of the Exchangeable Shares pursuant
to the Liquidation Call Right, the LCR Exercising Party shall deposit with the
Corporation, on or before the Liquidation Date, the Exchangeable Share
Consideration for all of the Exchangeable Shares. Provided that such
Exchangeable Share Consideration has been so deposited with the Corporation, on
and after the Liquidation Date the right of each holder of Exchangeable Shares
will be limited to receiving such holder's proportionate share of such
Exchangeable Share Consideration representing the total Liquidation Call
Purchase Price payable by the LCR Exercising Party without interest upon
presentation and surrender by the holder of certificates representing the
Exchangeable Shares held by such holder and the holder shall on and after the
Liquidation Date be considered and deemed for all purposes to be the holder of
the ParentCo Common Share delivered to it. Upon surrender to the Corporation of
a certificate or certificates representing the Exchangeable Shares, together
with such other documents and instruments as may be required to effect a
transfer of Exchangeable Shares under the Act and the by-laws of the Corporation
and such additional documents and instruments as the Corporation may reasonably
require, the holder of such surrendered certificate or certificates shall be
entitled to receive in exchange therefor, and the Corporation on behalf of
ParentCo shall deliver to such holder, the Exchangeable Share Consideration to
which the holder is entitled. If ParentCo and ParentCo Sub do not exercise the
Liquidation Call Right in the manner described above, on the Liquidation Date
the holders of the Exchangeable Shares will be entitled to receive in exchange
therefor the Exchangeable Share Consideration representing the Liquidation
Amount otherwise payable by the Corporation in connection with the liquidation,
dissolution or winding-up of the Corporation pursuant to Article 5 of the
Exchangeable Share Provisions. Notwithstanding the foregoing, until such
Exchangeable Share Consideration is delivered to the holder, the holder shall be
deemed to still be a holder of Exchangeable Shares for purposes of all voting
rights in ParentCo with respect thereto under the Voting and Exchange Trust
Agreement.

 
 
 
-6-

--------------------------------------------------------------------------------

 
 

3.2
Redemption Call Right.

 

(a)
ParentCo or, at ParentCo’s option, ParentCo Sub shall have the overriding right
( the “Redemption Call Right”), notwithstanding the proposed redemption of the
Exchangeable Shares by the Corporation pursuant to Article 7 of the Exchangeable
Share Provisions, to purchase from all, but not less than all, of the holders of
Exchangeable Shares on the Automatic Redemption Date all but not less than all
of the Exchangeable Shares held by each such holder, other than any Subsidiary
of ParentCo, on payment by whichever of ParentCo and ParentCo Sub exercises such
right (the “RCR Exercising Party”) to the holder of the Exchangeable Share Price
applicable on the last Business Day prior to the Automatic Redemption Date (the
“Redemption Call Purchase Price”), which as provided in this section 3.2, shall
be fully paid and satisfied by the delivery by or on behalf of the RCR
Exercising Party of the Exchangeable Share Consideration representing the
Redemption Call Purchase Price. In the event of the exercise of the Redemption
Call Right by the RCR Exercising Party, it is intended that each holder shall be
obligated to sell all the Exchangeable Shares held by the holder to the RCR
Exercising Party on the Automatic Redemption Date on payment or on behalf of the
ParentCo to the holder of the Exchangeable Share Consideration representing the
Redemption Call Purchase Price for each such share as provided in section 7.4 of
the Exchangeable Share provisions. The Corporation agrees, for the benefit of
the RCR Exercising Party, to enforce against the holders of Exchangeable Shares
the provisions of section 7.4 of the Exchangeable Share Provisions to such
effect.

 

(b)
To exercise the Redemption Call Right, an RCR Exercising Party must notify the
Corporation of its intention to exercise such right at least 60 days before the
Automatic Redemption Date. The Corporation will notify the holders of the
Exchangeable Shares as to whether or not the Redemption Call Right has been
exercised forthwith after the expiry of the latest date on which the same may be
exercised. If an RCR Exercising Party exercises its Redemption Call Right, on
the Automatic Redemption Date, the RCR Exercising Party will purchase all of the
Exchangeable Shares then outstanding for the Exchangeable Share Consideration
representing the total Redemption Call Purchase Price.

 

(c)
For the purposes of completing the purchase of the Exchangeable Shares pursuant
to the Redemption Call Right, the RCR Exercising Party shall deposit with the
Corporation, on or before the Automatic Redemption Date, the Exchangeable Share
Consideration for all the then outstanding Exchangeable Shares representing the
total Redemption Call Purchase Price. Provided that such Exchangeable Share
Consideration has been so deposited with the Corporation, on and after the
Automatic Redemption Date, the rights of each holder of Exchangeable Shares will
be limited to receiving such holder’s proportionate share of the Exchangeable
Share Consideration representing the total Redemption Call Purchase Price
payable by the RCR Exercising Party upon presentation and surrender by the
holder of certificates representing the Exchangeable Shares held by such holder
and the holder shall on and after the Automatic Redemption Date be considered
and deemed for all purposes to be the holder of the Exchangeable Share
Consideration delivered by such holder. Upon surrender to the Corporation of a
certificate or certificates representing Exchangeable Shares, together with such
other documents and instruments as may be required to effect a transfer of
Exchangeable Shares under the Act and the by-laws of the Corporation and such
additional documents and instruments as the Corporation may reasonably require,
the holder of such surrendered certificate or certificates shall be entitled to
receive in exchange therefor, and the Corporation shall deliver to such holder,
the Exchangeable Share Consideration to which the holder is entitled. If
ParentCo or ParentCo Sub do not exercise the Redemption Call Right in the manner
described above, on the Automatic Redemption Date, the holders of the
Exchangeable Shares will be entitled to receive in exchange therefor the
Exchangeable Share Consideration representing the Redemption Price otherwise
payable by the Corporation in connection with the redemption of the Exchangeable
Shares pursuant to Article 7 of the Exchangeable Share Provisions.
Notwithstanding the foregoing, until such Exchangeable Share Consideration is
delivered to the holder, the holder shall be deemed to still be a holder of
Exchangeable Shares for purposes of all voting rights with respect thereto under
the Voting and Exchange Trust Agreement.

 
 
 
-7-

--------------------------------------------------------------------------------

 
ARTICLE 4
GENERAL
 
4.1    Term. This agreement shall come into force and be effective as of the
date hereof and shall terminate and be of no further force and effect at such
time as no Exchangeable Shares (or securities or rights convertible into or
exchangeable for or carrying rights to acquire Exchangeable Shares) are held by
any party other than ParentCo and any of its Subsidiaries.
 
4.2    Changes in Capital of ParentCo and the Corporation. Notwithstanding the
provisions of section 4.4 hereof, at all times after the occurrence of any event
effected pursuant to Section 2.5 or 2.6 hereof, as a result of which either
ParentCo Common Shares or the Exchangeable Shares or both are in any way
changed, this agreement shall forthwith be amended and modified as necessary in
order that it shall apply with full force and effect, mutatis mutandis, to all
new securities into which ParentCo Common Shares or the Exchangeable Shares or
both are so changed, and the parties hereto shall execute and deliver an
agreement in writing giving effect to and evidencing such necessary amendments
and modifications.
 
4.3    Severability. If any provision of this agreement is held to be invalid,
illegal or unenforceable, the validity, legality or enforceability of the
remainder of this agreement shall not in any way be affected or impaired thereby
and this agreement shall be carried out as nearly as possible in accordance with
its original terms and conditions.
 
4.4    Amendments, Modifications, Etc. This agreement may not be amended or
modified except by an agreement in writing executed by the Corporation and
ParentCo and approved by the holders of the Exchangeable Shares in accordance
with Article 9 of the Exchangeable Share Provisions.
 
4.5    Ministerial Amendments. Notwithstanding the provisions of Section 4.4
hereof, the parties to this agreement may in writing, at any time and from time
to time, without the approval of the holders of the Exchangeable Shares, amend
or modify this agreement for the purposes of:
 

(a)
adding to the covenants of either or both parties for the protection of the
holders of the Exchangeable Shares;

 

(b)
making such amendments or modifications not inconsistent with this agreement as
may be necessary or desirable with respect to matters or questions which, in the
opinion of the board of directors of each of the Corporation and ParentCo, it
may be expedient to make, provided that each such board of directors shall be of
the opinion that such amendments or modifications will not be prejudicial to the
interests of the holders of the Exchangeable Shares; or

 

(c)
making such changes or corrections which, on the advice of counsel to the
Corporation and ParentCo, are required for the purpose of curing or correcting
any ambiguity or defect or inconsistent provision or clerical omission or
mistake or manifest error; provided that the boards of directors of each of the
Corporation and ParentCo shall be of the opinion that such changes or
corrections will not be prejudicial to the interests of the holders of the
Exchangeable Shares.

 
 
 
-8-

--------------------------------------------------------------------------------

 
4.6    Meeting to Consider Amendments. The Corporation, at the request of
ParentCo, shall call a meeting or meetings of the holders of the Exchangeable
Shares for the purpose of considering any proposed amendment or modification
requiring approval of such shareholders. Any such meeting or meetings shall be
called and held in accordance with the by-laws of the Corporation, the
Exchangeable Share Provisions and all applicable laws.
 
4.7    Amendments Only in Writing. No amendment to or modification or waiver of
any of the provisions of this agreement otherwise permitted hereunder shall be
effective unless made in writing and signed by both of the parties hereto.
 
4.8    Enurement. This agreement shall be binding upon and enure to the benefit
of the parties hereto and the holders, from time to time, of Exchangeable Shares
and each of their respective heirs, successors and assigns.
 
4.9    Notices to Parties. All notices and other communications between the
parties shall be in writing and shall be deemed to have been given if delivered
personally or by confirmed telecopy to the parties at the following addresses
(or at such other address for either such party as shall be specified in like
notice):
 

(a)
if to ParentCo in connection with the period prior to the effective time of the
Merger to:

   

  AdValiant USA, Inc.

  257 Park Avenue South

  Suite 1201

  New York, NY 10010

  Attn: Peter Bordes

  Fax: (888) 239-3375

  Tel: (646) 230-1013

 
 
 
-9-

--------------------------------------------------------------------------------

 
 

(b)
if to ParentCo in connection with the period on or after the effective time of
the Merger to:

   

  Dialog Group, Inc.

  Twelfth Floor

  257 Park Avenue South

  New York, NY 10010

  Attn: Peter DeCrescenzo

  Fax: 212-719-7010

  Tel: 212-254-1913

 

(c)
if to the Corporation to:

   

  AdValiant Inc.

  2 St. Clair Avenue East

  Suite 800

  Toronto, Ontario M4T 2T5

  Attn: Jivan Manhas

  Fax: (888) 239-3375

  Tel: 416-644-4951

   

Any notice or other communication given personally shall be deemed to have been
given and received upon delivery thereof and if given by telecopy shall be
deemed to have been given and received on the date of confirmed receipt thereof,
unless such day is not a Business Day, in which case it shall be deemed to have
been given and received upon the immediately following Business Day.
 
4.10    Counterparts. This agreement may be executed in counterparts, each of
which shall be deemed an original, and all of which taken together shall
constitute one and the same instrument.
 
4.11    Jurisdiction. This agreement shall be construed and enforced in
accordance with the laws of the Province of Ontario and the laws of Canada
applicable therein.
 
4.12    Attornment. ParentCo agrees that any action or proceeding arising out of
or relating to this agreement maybe instituted in the courts of Ontario, waives
any objection which it may have now or hereafter to the venue of any such action
or proceeding, irrevocably submits to the jurisdiction of such courts in any
such action or proceeding, agrees to be bound by any judgment of such courts and
not to seek, and hereby waives, any review of the merits of any such judgment by
the courts of any other jurisdiction and hereby appoints the Corporation at its
registered office in the Province of Ontario as ParentCo's attorney for service
of process.
 
 
-10-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, AdValiant USA, DGI and the Corporation have caused this
agreement to be signed by their respective officers thereunder duly authorized,
all as of the date first written above.
 

        ADVALIANT INC.  
   
   
    By:   /s/ Peter Bordes  

--------------------------------------------------------------------------------

  Peter Bordes, President

 

        ADVALIANT USA, INC.  
   
   
    By:   /s/ Peter Bordes  

--------------------------------------------------------------------------------

  Peter Bordes, President

 

        DIALOG GROUP, INC.  
   
   
    By:   /s/ Peter DeCrescenzo  

--------------------------------------------------------------------------------

  Peter DeCrescenzo, President

 
 
 
-11-

--------------------------------------------------------------------------------

 